Citation Nr: 1229628	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  11-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, to include arthritis, a circulatory disorder, and edema.  

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1953 to March 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Providence, Rhode Island, Regional Office (RO) which denied service connection for arthritis of the legs with edema and poor circulation.  In July 2011, the RO denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In July 2012, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

The Board has reframed the issue of service connection for arthritis of the legs with edema and poor circulation as entitlement to service connection for a bilateral leg disorder to include arthritis, a circulatory disorder, and edema in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In March 2011, the Veteran submitted an informal claim of entitlement to service connection for a bilateral knee disorder to include arthritis.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection for a bilateral leg disorder is warranted secondary to his service-connected bilateral pes planus with metatarsalgia.  He contends that his service-connected disorders render him both in need of the assistance of another person  to perform his activities of daily living and housebound.  

An August 2011 written statement from P. Eller, M.D., conveys that the Veteran was being followed for multiple medical disorders.  The doctor stated that the Veteran "requires assistance with multiple activities of daily living" and was "homebound."  Clinical documentation of the doctor's treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of the Veteran's leg disorders and their relationship, if any, to his bilateral pes planus.
  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his leg disorders.  Upon receipt of the requested information and the appropriate releases, the RO should contact P. Eller, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  The Veteran himself should obtain these records to expedite the case.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Then schedule the Veteran for a VA examination for compensation purposes to address the current nature and etiology of his leg disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that any identified leg disorder (if any) was caused by the service connected bilateral pes planus with metatarsalgia. 

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

